BOLIN, Judge.
This case was consolidated with Lee v. Sanders et al., La.App., 197 So.2d 371.
Since defendant Mrs. Joseph Mabry May-field has not perfected an appeal, the judgment of the lower court as it affects her is not before us. For the reasons assigned in Lee v. Sanders, supra, the judgment appealed from is affirmed and recast at appellants’ cost, and
It is ordered that plaintiffs, Beulah Lee and David Lee, have the right to the possession of and are hereby maintained in possession of:
Lot 3, Block E, Mooring Partition, Section 10, Township 19 North, Range 16 West, Caddo Parish, Louisiana, per plat filed in Conveyance Book 50, page 123 of the Conveyance Records of Caddo Parish, Louisiana,
and that the defendants, R. M. Sanders and Ida B. Sanders, are ordered to assert any adverse claim of ownership to the above *374described land in a petitory action to be filed within sixty (60) days after the date this judgment becomes executory, or such defendants shall be precluded thereafter from asserting ownership to the above described property.
Affirmed and recast.